Title: To Alexander Hamilton from Caleb Swan, 31 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


Trenton, October 31, 1799. “The Express was on the point of departure with Money for the 8th. & 9th. Regiments, when Major Bradley arrived here and informed me that Mr. Bent Pay Master to Coll. Parkers Regiment was on the way to this Place and would be here on saturday Evening, which induced me to Suspend Sending him, as he would probably have missed the Pay Master on the Road and therefore in some measure defeated the objects of both for a few days. Money will be sent by him for the 9th at the same time. I have offered Capt. Williamson the Deputy’s appointment at your Head Quarters.…”
